DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  

Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on October 14, 2022 is acknowledged. Group (I), drawn to compounds of formula (I), and compositions thereof, embraced by claims 1-7, 16 and 17 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. The requirement is still deemed proper and is therefore made FINAL.
Applicant elected, without traverse, the following species: 112,

    PNG
    media_image1.png
    211
    91
    media_image1.png
    Greyscale
and indicated claims 1-6, 16 and 17 (and withdrawn claims 8 and 9) read on said species. The elected species was not found during the search. Thus, the search was expanded to the elected Markush group. 
Claims 1-9, 16 and 17 are pending and claims 1-7, 16 and 17 are under examination. Claims 8 and 9 are withdrawn based on the restriction requirement. 

Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 is objected to because of the following informalities: the phrase, “wherein heterocyclyl” should be replaced with “wherein heterocyclyl in R1” on page 3, line 1.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “and heterocyclyl” should be replaced with “and heterocyclyl in R1” on page 3, lines 5 and 8.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “wherein heterocyclyl” should be replaced with “wherein heterocyclyl in R2” on page 3, line 11.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “wherein heteroaryl” should be replaced with “wherein heteroaryl in the definition of R2” on page 3, line 15.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “and heteroaryl” should be replaced with “and heteroaryl in the definition of R2” on page 3, line 18.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “wherein heterocyclyl” should be replaced with “wherein heterocyclyl in R4” on page 4, line 1.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “wherein heteroaryl” should be replaced with “wherein heteroaryl in the definition of R4” on page 4, line 5.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “and heteroaryl” should be replaced with “and heteroaryl in the definition of R4” on page 4, line 8-9 (bridged).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “wherein heteroaryl” should be replaced with “wherein heteroaryl in the definition of R6” on page 4, line 16.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the phrase, “and heteroaryl” should be replaced with “and heteroaryl in the definition of R6” on page 4, line 19.  Appropriate correction is required.


Claim Rejections
Claims 1, 3-7, 16 and 17 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1, 3-7, 16 and 17, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
To overcome the rejection, the claims may be limited to the elected Markush group, wherein W1= N, W2= N, W3= N, W4= C, and W5= N. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624